           Case 1:19-cr-00042-TC Document 1 Filed 04/25/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (No. 7226)
BRANDEN B. MILES, Special Assistant United States Attorney (N9. 2727J:·.fLED
ISAAC WORKMAN, Assistant United States Attorney(# 14031)     d.~> Ul>1 mCT CH! l
Attorneys for the United States of America
111 South Main Street, Suite 1800                             Z0!9 APR 25 PJ2: 5
Salt Lake City, Utah 84111
                                                                DISTRICT OF U
Telephone: (801) 524-5682
                                                                        1'f'PUTY   CL


                     IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, NORTHERN DIVISION



  UNITED STATES OF AMERICA,                         INDICTMENT

                     Plaintiff,                    VIO.
                                                   18 U.S.C. § 922(g)(l)-Felon in
  vs.                                               Possession of a Firearm and
                                                    Ammunition.
  BRENNAN JAMES O'LEARY,

                Defendant.  Case: 1: 19-cr-00042
 ===============:!:===Assigned To : Campbell, Tena
                            Assign. Date : 4/25/2019
                            Description: USA vs O'Leary
    The Grand Jury charges:

                                        COUNT I
                                   18 u.s.c. § 922(g)(l)
                    (Felon in Possession of a Firearm and Ammunition)

        On or about September 27, 2018 in the Northern Division of the District of Utah,

                             BRENNAN JAMES O'LEARY,

defendant herein, having been convicted of a crime punishable by imprisonment for more

than one (1) year, did knowingly possess and receive in and affecting interstate
          Case 1:19-cr-00042-TC Document 1 Filed 04/25/19 Page 2 of 2




commerce a firearm, to wit: a Taurus Millenial 9mm firearm and ammunition in violation

of 18 U.S.C. § 922(g)(l).

                                           A TRUE BILL:


                                                It>/
                                           FOREPERSON of the GRAND JURY


JOHN W. HUBER
United States Attorney


   fi<A'.l/11
BRANDEN B. MILES
                    r:t· 0   M~
Special Assistant United States Attorney
